Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al. (US 2018/0092017).
Regarding claim 1, Freda discloses a method for performing, by a first user equipment (UE), a radio link failure (RLF) recovery procedure in a wireless communication system (para. 125, especially second through fourth sentences and last two sentences), the method comprising: wherein the first UE is connected to a base station via a UE-to-UMTS (Uu) link (para. 125), determining a path for performing the RLF recovery procedure when a RLF is detected on the Uu link (para. 125); and performing an RRC connection re-establishment procedure for recovering the RLF through the determined path (fig. 7, steps 710-716; paras. 142 and 148; note: request/response for sidelink connection using RRC), wherein the path for performing the RLF recovery procedure is determined based on a factor related to data characteristic of the first UE (paras. 212, 215 and 217; note: priority of a UE; para. 183, especially last sentence, para. 184, especially, first and last three sentences and para. 227, especially last two sentences; note: assigned pools for sidelink communication, where the pools have priority), wherein the determined path is the sidelink (para. 125; note: sidelink path for Uu link RLF).
However, the embodiment of Freda does not disclose the UE is connected to a second UE via a sidelink. Although, another embodiment of Freda discloses a simultaneous Uu link and sidelink (para. 188; note: independent streams to destinations; para. 289, especially first sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the UE is connected to a second UE via a sidelink in the invention (embodiment) of Freda. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing flexible simultaneous communication for a device (paras. 188 and 289; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 2, Freda discloses and makes obvious the method of claim 1, wherein the factor related to the data characteristic of the first UE is a priority (paras. 212, 215 and 217; note: priority of a UE; para. 183, especially last sentence, para. 184, especially, first and last three sentences and para. 227, especially last two sentences; note: pools for sidelink communication, where the pools have priority).
Regarding claim 4. Freda discloses and makes obvious the method of claim 1, wherein when the determined path is the sidelink, the RRC connection re-establishment procedure further comprises: sending, to the second UE (fig. 7, step 702), a request message (step 710) for requesting a RRC connection re-establishment (step 716; para. 100, last five sentences); and receiving, from the second UE, a response message to the request message (step 716).
Regarding claim 5, Freda discloses and makes obvious, the method of claim 1, wherein the first UE is a remote UE, and the second UE is a relay UE (fig. 7).
Regarding claim 12, Freda discloses a first user equipment (UE) for performing a radio link failure (RLF) recovery procedure in a wireless communication system (para. 125, especially second through fourth sentences and last two sentences), the first UE comprising (fig. 1B): a radio frequency (RF) module (item 120) configured to transmit and receive a radio signal; and a processor (item 118) functionally connected to the RF module, wherein the first UE is connected to a base station via a UE-to-UMTS (Uu) link (para. 125), wherein the processor is configured to (paras. 44 and 295): determine a path for performing the RLF recovery procedure when a RLF is detected on the Uu link (para. 125); and perform an RRC connection re-establishment procedure in order to recover the RLF through the determined path (fig. 7, steps 710-716; paras. 142 and 148; note: request/response for sidelink connection using RRC), wherein the path for performing the RLF recovery procedure is determined based on a factor related to data characteristic of the 
However, the embodiment of Freda does not disclose the UE is connected to a second UE via a sidelink. Although, another embodiment of Freda discloses a simultaneous Uu link and sidelink (para. 188; note: independent streams to destinations; para. 289, especially first sentences). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the UE is connected to a second UE via a sidelink in the invention (embodiment) of Freda. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing flexible simultaneous communication for a device (paras. 188 and 289; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Dependent claims are rejected under 35 U.S.C 102 or 103 as set forth in this Office Action. Examiner prefers to consider under 37 C.F.R. 1.312 newly filed or amended dependent claims as related to rejections under 35 U.S.C. 102 or 103 in lieu of examining these dependent 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462